Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The purpose of this Corrected Notice of Allowability is to consider the Information Disclosure Statement (IDS) submitted on 10 January 2022. The references set forth within this IDS have been considered. The application remains in condition for allowance for the reasons set forth in the Notice of Allowance mailed on 3 January 2022.
The IDS sets forth JP S63252682, which is directed to laminating a titanium plate and 5000 type Al alloy plate via an Al intermediate layer interposed there between. (Purpose) The intermediate layer consists of pure Al. (Constitution) This differs from the instant application which claims a stainless steel layer and an aluminum alloy layer wherein the aluminum alloy layer having additives exceeding 1% by mass. (Claim 1) Therefore, the layer is not titanium, but rather is stainless steel. The instant application has a peel strength resulting from the particular structure. JP S63252682 does not teach the particular structure and also would not necessary or inherently possess the claimed properties, in particular the claimed peel strength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784